ORDER.
On October 6, 1987, this Court handed down an opinion affirming appellant’s conviction on Count I and reversing appellant’s conviction on Count II and remanding for a new trial. 740 S.W.2d 320. On November 6, 1987, this Court denied appellant’s motion for rehearing and application for transfer. On December 15, 1987, the Supreme Court of Missouri granted respondent’s application for transfer and ordered the cause transferred to the Supreme Court.
On June 13, 1989, the Supreme Court retransferred the appeal to this Court. Being duly advised in the premises, the opinion of October 6, 1987 is ordered reinstated and the clerk is directed to issue the mandate forthwith.
SO ORDERED.